PER CURIAM: Robert Michael Miller appeals the district court’s order dismissing with prejudice his claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-2000e-17 (2012); the Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621-634 (2012); the Rehabilitation Act of 1973, as amended, 29 U.S.C.A. §§ 701-7961 (West 2008 & Supp. 2017); and the Civil Service Reform Act of 1978, Pub. L. No. 95-454,- 92 Stat. 1111 (codified, as amended, in various sections of Title 5, United States Code). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Miller v. Gruenberg, No. 1:16-cv-00856-LO-MSN, 2017 WL 1227935 (E.D. Va. Mar. 81, 2017). However, because the district court dismissed Miller’s claim seeking review of adverse grievance decisions for lack of subject matter jurisdiction, we modify the judgment to reflect that the- dismissal of this claim is without prejudice. See S. Walk at Broadlands Homeowner’s Ass’n v. OpenBand at Broadlands, LLC, 713 F.3d 175, 185 (4th Cir. 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. AFFIRMED AS MODIFIED